Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
18-JUN-2019
08:08 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


to the written appealable final order that the trial court later
entered.   Grattafiori v. State, 79 Hawai'i 10, 13-14, 897 P.2d
937, 940-41 (1995).
           In the instant case, Pai filed his October 4, 2018
notice of appeal before the district court orally announced any
final decision that could be appealable.       Six months later, when
the district court entered an appealable final judgment, namely
the April 15, 2019 judgment dismissing this case without
prejudice, Pai failed to file a notice of appeal from the April
15, 2019 judgment.    Therefore, we are without jurisdiction to
address the merits of Pai's appeal.
           IT IS HEREBY ORDERED that appellate court case number
CAAP-XX-XXXXXXX is dismissed for lack of appellate jurisdiction.
           DATED: Honolulu, Hawai'i, June 18, 2018.


                                      �OJJJ/\LW-t. 1/V\.
                                      Presiding Judge
                                                           Qul\L

                                      Associate Judge



                                      Associate Judge




                                  4